EXHIBIT 12.1 RATIO OF EARNINGS TO FIXED CHARGES Nine months ended September 30, 2010 Year ended December 31, 2009 Period from September 19, 2008 through December 31, 2008 Period from December 29, 2007 through September 18, 2008 Year Ended December 28, 2007 Earnings (losses): Losses before income taxes ) ) ) Amortization of capitalized interest (a) 80 29 Interest capitalized ) ) ) Fixed Charges: Amortization of expenses related to indebtedness (b) Interest expenses (c) Interest capitalized - Total Fixed Charges Earnings (losses), as adjusted ) ) Ratio of earnings to fixed charges Earnings as adjusted were inadequate to cover fixed charges by $4.4 million in 2009. Earnings as adjusted were inadequate to cover fixed charges by $23.1 million in the period from December 29, 2007 through September 18, 2008. Earnings as adjusted were inadequate to cover fixed charges by $47.2 million in 2007. (a) Includes amortization of deferred financing charges. (b) Includes amortization of debentures discount, accretion and deferred issuance expenses. (c) Includes, mainly, interest on bank loans and interest expenses in relation to convertible debentures.
